Case 1:15-cv-00530-CFC Document 379 Filed 02/12/20 Page 1 of 2 PageID #: 9044




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

ERIC BLATTMAN, individually and as an     )
assignee of certain former members of E2.0)
LLC, LAMB FAMILY LLC, and DAVID           )
STAUDINGER,                               )
                                          )
                  Plaintiffs/Counterclaim )
                  Plaintiffs,             )
                                          )
            v.                            )         C.A. No. 1:15-cv-00530-CFC
                                          )
                                          )         CONSOLIDATED
THOMAS M. SIEBEL, DAVID                   )
SCHMAIER, JOHN DOE 1, AND                 )
JANE DOE 2,                               )
                                          )
                  Defendants,             )
                                          )
C3, INC. d/b/a C3 IoT                     )
                                          )
                  Defendant/Counterclaim )
                  Defendant.              )


            DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES

             Defendants C3, Inc., Thomas M. Siebel and David Schmaier hereby

move the Court for attorneys’ fees and disbursements in the amount of

$10,141,326.66. The grounds for this motion are set forth more fully in the

opening brief filed herewith, and will be further set forth in additional briefing to

be submitted.
Case 1:15-cv-00530-CFC Document 379 Filed 02/12/20 Page 2 of 2 PageID #: 9045




                                          MORRIS, NICHOLS, ARSHT &
                                          TUNNELL LLP

                                          /s/ Lauren Neal Bennett
                                          Kenneth J. Nachbar (#2067)
OF COUNSEL:                               Lauren Neal Bennett (#5940)
                                          1201 N. Market Street
Michael B. Carlinsky
                                          P.O. Box 1347
Edward J. DeFranco
                                          Wilmington, DE 19899
Joseph Milowic III
                                          (302) 658-9200
John H. Chun
                                          knachbar@mnat.com
Jesse Bernstein
                                          lbennett@mnat.com
QUINN EMANUEL URQUHART
                                          Attorneys for Defendants C3, Inc.,
 & SULLIVAN, LLP
                                          Thomas M. Siebel and David Schmaier
51 Madison Avenue, 22nd Floor
New York, NY 10010
(212) 849-7000
michaelcarlinsky@quinnemanuel.com
eddefranco@quinnemanuel.com
josephmilowic@quinnemanuel.com
johnchun@quinnemanuel.com
jesseberstein@quinnemanuel.com

Kevin P.B. Johnson
Michael T. Lifrak
David E. Myre
William T. Pilon
QUINN EMANUEL URQUHART
 & SULLIVAN, LLP
555 Twin Dolphin Dr., 5th Floor
Redwood Shores, CA 94065
(650) 801-5000
kevinjohnson@quinnemanuel.com
michaellifrak@quinnemanuel.com
davidmyre@quinnemanuel.com
williampilon@quinnemanuel.com

February 12, 2020




                                      2
